Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Examiner acknowledges applicants’ claim of priority to the following application:
Provisional application serial no. 62/043, 64, filed August 28, 2014.

Information Disclosure Statement
The IDS filed 08/03/2021 has been considered as noted on the attached PTO-1449.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2021 has been entered.

Claims 1, 4, 6, 8, 13, 15-20 and 24-32 have been examined.




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 13, 17, 18, 24-28 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over by McGovern et al. [US 20140067596 A1, February 22, 2013], in view of Hendrick et al. [US 20130346234 A1, June 26, 2013], further in view of Huang et al. [US 20140229293 A1, February 13, 2013]. 

With respect to claims 1, 13 and 18, the claims limitations of the system, method and computer-readable instructions comprising: 

determining, using a machine-learning model, a quality score for each item listing of a plurality of item listings [e.g. the recommendation engine 402 of FIG. 4 determines which salable items are recommendable based on a confidence score calculated for each salable item], the quality score being based on item freshness and a user attribute including a user engagement [e.g. the confidence score may be based on a weighted average of how recently different cohorts (users) purchased the  ([0086] the recommendation engine 402 of FIG. 4 determines which salable items are recommendable based on a confidence score calculated for each salable item. The confidence score is a numerical value of how likely a consumer of interest would enjoy or love a salable item. The confidence score may be based on, for example, a weighted average of distance vectors between the consumer of interest 602 and associated cohorts, a number of cohorts who purchased the same salable item, a weighted average of how recently different cohorts purchased the same salable item (e.g., trending), and/or whether the salable item was selected via direct or inferential matching (where direct matching may receive a higher score)), via user interfaces of client devices [e.g. consumer device 306, user interface], with one or more item listings included in a collection of item listings ([0023] FIGS. 15 to 19 user interfaces displaying salable item recommendations and information associated with a selected recommended salable item.
   [0135] FIG. 4, the recommendation engine 402 determines consumer preferences and behaviors based on previous purchases. The adjustment window 1700 shows some of these behaviors and preferences, including an average shopping age of the consumer indicator, a preference for the same stores indicator, a budget indicator, and a brands indicator. A consumer may modify the preferences or behaviors on one or more of the indicators causing the recommendation engine 402 to recalculate confidence scores…);
identifying, based on the quality score of the plurality of item listings, a plurality of candidate item listings from among the plurality of item listings based on the quality score of the plurality of item listings ([0087] the recommendation engine 402 selects recommendable salable items for each category that exceed a predetermined confidence score.
   [0096] the recommendation engine 402 is configured to determine confidence scores not only on which salable items were purchased by cohorts but also which salable items were viewed and/or rated by cohorts…. The recommendation engine 402 may also update confidence scores based on actions performed by a consumer of interest (e.g., view, purchase, rate, etc.). In this manner, the recommendation engine 402 uses consumer and/or cohort actions in relation to salable items to determine, at least in part, the confidence score); and
causing display of the one or more selected item listings on a user interface displayed on the client device ([0041] different types of the recommendation application 307 may be transmitted based on the type of consumer device 306. For instance, the tablet consumer device 306a receives an application 307a configured to operate on a tablet while the smartphone consumer device 306d receives an application 307d configured to operate on a smartphone and the personal computer consumer device 306 receives an application 307b configured to operate on a personal computer. In other embodiments, the recommendation application 307 may operate in conjunction with (or be replaced by) a website hosted by the recommendation server 302. In these other embodiments, consumers use the consumer devices 306 to access 

McGovern does not specifically teach 
selecting one or more item listings from among the candidate item listings by filtering the candidate item listings based on contextual information that includes one or more device parameters for a client device [e.g. device ID] that is used in accessing a website hosting the plurality of item listings, wherein the filtering of the candidate items based upon user engagement is adjusted based upon the one or more device parameters. 
Hendrick teaches selecting one or more item listings from among the candidate item listings by filtering the candidate item listings based on contextual information that includes one or more device parameters for a client device [e.g. device ID] that is used in accessing a website hosting the plurality of item listings, wherein the filtering of the candidate items based upon user engagement is adjusted based upon the one or more device parameters [e.g. contextual parameters (what item is the user looking at now), and historical information (what are the user's preferences as measured from past activity data] ([0032] the recommendations models indicate popularity of catalog items, and indicate associations between catalog items. The model is represented in tabular form, containing catalog item IDs and weights to indicate associations. Inputs to the models include filtering parameters (item type, category, and device ID), contextual parameters (what item is the user looking at now), and historical information (what are the user's preferences as measured from past activity data). The offline pre-computing is performed to ensure very fast response times when the online system processes a request for a recommendation. That is, recommendations are not computed on-the-fly at the time of a user request. Rather, recommendations are computed online given the models and inputs to the models, such as past user activity, device type, and the like, which have been pre-computed… The recommendations may, however, be augmented at response time in the presence of new user activity data submitted during the current user session that may not have been taken into account in the pre-computation of the recommendations).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of McGovern with storing consumer device type of Hendrick. Such a modification would provide the recommendation server manages recommendation data that is displayable by the consumer devices (Hendrick [0036]).

The combination of McGovern and Hendrick does not teach wherein the item freshness indicates how recently a corresponding item listing was posted for sale.
Huang teaches wherein the item freshness indicates how recently a corresponding item listing was posted for sale [e.g. the score or rank assigned to a particular content item on a variety of factors, including how recently the content item was posted such as content items with reference numbers 104, books and 106, airlines] ([0004] content selection algorithms used by many applications and/or services use a each presentation-eligible content item a score (e.g., a quality, relevance or ranking score) for use in ranking and selecting the individual content items that are ultimately presented to a particular user. For instance, a relevance algorithm may base the score or rank assigned to a particular content item on a variety of factors, including how recently the content item was posted, the relationship between the user viewing the content item and the user who posted or published the content item, and the overall level of activity or engagement that other users have had with the content item.
[0064] FIG. 7,  the content feed includes several content items, including two content items that are presently subject to content promotions (e.g., content items with reference numbers 104, books and 106, airline ). With some embodiments, the content items presented in the content feed for a particular user are selected based on some algorithm that takes various factors into consideration, including the relationship between the viewing user and the posting user (e.g., the user who has posted or shared the content), the quality of the content items, and so forth..).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of McGovern as modified by Hendrick with item recently posted for sale of Huang. Such a modification would provide the user with an opportunity to specify various user targeting criteria to be used in selecting the users to whom the content item is to be promoted (Huang [0062]).

With respect to dependent claim 4, McGovern as modified by Hendrick and Huang further teaches wherein the quality score is further based on the item listing attribute further including at least one of an age of the item listing or an update time of the item listing (McGovern [0056] after a consumer has provided purchase history, the recommendation engine 402 may periodically access a consumer's e-mail or credit card account to scan for more recent purchases. This periodic updating ensures that a consumer's most recent purchases are considered when the recommendation engine 402 provides recommendations. The periodic updating may occur daily, weekly, monthly, etc. 
McGovern [0086] a weighted average of how recently different cohorts purchased the same salable item (e.g., trending)), and wherein the operations further comprise: comparing the quality score of each item listing of the plurality of item listings to a threshold; and filtering out each item listing having a quality score less than the threshold (McGovern [0097] the merchants may specify a certain number of available saleable items. In these other embodiments, the recommendation engine 402 monitors how many of these limited salable items are sold and removes the salable item from recommendations after reaching the certain number).

With respect to dependent claim 25, McGovern as modified by Hendrick and Huang further teaches wherein the plurality of candidate item listings is identified before the client device accesses the website hosting the plurality of item listings (McGovern [0008) the recommendation engine determines which salable items in each salable item category were most often purchased (and/or highly rated). The recommendation engine then recommends to a consumer that the consumer would most likely enjoy the identified salable items in each category. In providing 

With respect to dependent claim 26, McGovern as modified by Hendrick and Huang further teaches wherein the contextual information includes a device type of the client device (McGovern [0046] …the advertising server 308a identifies which consumer is accessing the website using a cookie or other identifier stored within the device 306a).

With respect to dependent claim 27, McGovern as modified by Hendrick and Huang further teaches wherein the contextual information includes a browser used by the client device to access the website hosting the plurality of item listings (McGovern [0043] a consumer uses a web browsing application on the consumer device 306a to access the merchant server 308b to browse athletic shoes. The recommendation application 307a transmits an identity of the consumer (and/or salable item recommendations associated with that particular merchant) to the merchant server 308b. The merchant server 308b then displays advertisements on one or more webpages for salable items corresponding to the recommended salable items provided to the merchant).

With respect to dependent claim 28, McGovern as modified by Hendrick and Huang further teaches wherein the item freshness indicates how recently each item listing was put on sale or posted for sale (McGovern [0086] the recommendation engine 402 of FIG. 4 determines which salable items are recommendable based on a confidence score calculated for each salable item. The confidence score is a numerical value of how likely a consumer of interest would enjoy or love a salable item. The confidence score may be based on, for example, a weighted average of distance vectors between the consumer of interest 602 and associated cohorts, a number of cohorts who purchased the same salable item, a weighted average of how recently different cohorts purchased the same salable item (e.g., trending), and/or whether the salable item was selected via direct or inferential matching (where direct matching may receive a higher score)).

Regarding claims  17, 24 and 30-32; the instant claims recite substantially same limitations as the above-rejected claims 4 & 25-28 and are therefore rejected under the same prior-art teachings.

Claims 6, 15, 19,  are rejected under 35 U.S.C. 103 as being unpatentable over by McGovern in view of Hendrick and Huang, as applied to claims 1, 13 and 18, further in view of Macadaan et al. [US 2008/0209339 A1]. 

With respect to dependent claim 6, McGovern as modified by Hendrick and Huang does not teach determining that user attributes are available for a user of the client device, wherein the selecting of the one or more item listings from among the candidate item listings is further based on the determining that the user attributes are available, the selecting including filtering the candidate item listings based on the user attributes.
Macadaan teaches:
determining that user attributes are available for a user of the client device, wherein the selecting of the one or more item listings from among the candidate item listings is further based on the determining that the user attributes are available, the selecting including filtering the candidate item listings based on the user attributes ([0045] upon entering the recommendation service 100, as shown in FIG. 1, the user is presented with a bootstrap image cloud 105 having a plurality of initial images 104. In one embodiment, the images 104 may be determined and presented based on known user demographics and/or user interests, such as … selected based on past searches, past browsing history, past purchases, and the like, previously performed by the user).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of McGovern as modified by Hendrick and Huang with determining that user attributes availability and providing listing items based of user’s attribute availability of Macadaan. Such modification would provide the user with personalized content (Macadaan [0027]).

Regarding claims 15 and 19; the instant claims recite substantially same limitations as the above-rejected claim 6 and are therefore rejected under the same prior-art teachings.

Claims 8, 16, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over by McGovern in view of Hendrick and Huang, as applied to claims 1, 13 and 18, further in view of Macadaan et al. [US 2008/0209339 A1], and in view of Bagga et al. [US 2013/0311408 A1].

With respect to dependent claim 8, McGovern as modified by Hendrick and Huang does not teach determining that user attributes are not available for a user of the client device, wherein the selecting of the one or more item listings from among the candidate item listings by filtering the candidate item listings based on the contextual information in response to the determining that the user attributes are not available, the filtering including at least one of a ranking and removing of a particular item listing using a random forest classifier, or comparing ranks of the plurality of item listings to a threshold value to determine that the particular item listing is to be removed.
Macadaan teaches:
determining that user attributes are not available for a user of the client device, wherein the selecting of the one or more item listings from among the candidate item listings by filtering the candidate item listings based on the contextual information in response to the determining that the user attributes are not available ([0045] if user demographics, user interests, or other user activity is not known, the images 104 may be selected from a pool of `popular` images or a set of images that represent various broad categories to try to identify user interests).

Bagga teaches the filtering including at least one of a ranking and removing of a particular item listing using a random forest classifier, or comparing ranks of the plurality of item listings to a threshold value to determine that the particular item listing is to be removed ([0053] the one or more computing devices (e.g., the application server 107) may use the results of applying the model (e.g., the predicted popularity scores) to rank the upcoming items of content in order of predicted popularity score. Then, the list of upcoming items of content may be divided into those upcoming items of content with the highest predicted popularity scores may be considered popular upcoming items of content and those with lower predicted popularity scores. The division may be made at a threshold, such as between the top X % and lower (100-X) % in popularity scores, where X may be any percentage, for example between 80% and 90%, or between 70% and 90%, or between 50% and 95%. In another example, the division may be made at a threshold number of popular upcoming items of content, such as the top Y number of upcoming items of content that are predicted to be the most popular, where Y may be, for example, ten, or between five and twenty, or between five and fifty. The remaining upcoming items of content may or may not be discarded as candidates for popular upcoming items of content, as desired.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of McGovern as modified by Hendrick, Huang and Macadaan with the ranking and removing listing items of Bagga. Such modification would predict popularity with actual usage data as a signal for computing personalized recommendations (Bagga [0007]).

Regarding claims 16 and 20; the instant claims recite substantially same limitations as the above-rejected claim 8 and are therefore rejected under the same prior-art teachings.

Claim 29 is rejected under 35 U.S.C. 103(a) as being unpatentable over by McGovern as modified by Hendrick and Huang, as applied to claims 1, 13 and 18, in view of Bagga et al. [US 2013/0311408 A1].

wherein the machine learning model comprises a random forest classifier. 
Bagga teaches wherein the machine learning model comprises a random forest classifier ([0053] the one or more computing devices (e.g., the application server 107) may use the results of applying the model (e.g., the predicted popularity scores) to rank the upcoming items of content in order of predicted popularity score. Then, the list of upcoming items of content may be divided into those upcoming items of content with the highest predicted popularity scores may be considered popular upcoming items of content and those with lower predicted popularity scores. The division may be made at a threshold, such as between the top X % and lower (100-X) % in popularity scores, where X may be any percentage, for example between 80% and 90%, or between 70% and 90%, or between 50% and 95%. In another example, the division may be made at a threshold number of popular upcoming items of content, such as the top Y number of upcoming items of content that are predicted to be the most popular, where Y may be, for example, ten, or between five and twenty, or between five and fifty. The remaining upcoming items of content may or may not be discarded as candidates for popular upcoming items of content, as desired.
[0069] the model may be configured to learn the ranking function f, such that f(x)>f(y) when program x is supposed to be ranked higher than program y. The function f may be determined and/or optimized in a variety of ways. For example, the ranking problem may be modeled as a pairwise classification problem, e.g., to find a classification function that returns a positive value if x should be ranked higher than y, 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of McGovern as modified by Hendrick and Huang with the machine learning model comprises a random forest classifier of Bagga. Such modification would predict popularity with actual usage data as a signal for computing personalized recommendations (Bagga [0007]).
 
Response to Amendment
In response to the 04/13/2021 office action claims 1, 13 and 18 have been amended, no new claim has been added, and no claim has been cancelled. Claims 1, 4, 6, 8, 13, 15-20 and 24-32 are currently pending and stand rejected.

Response to Arguments
Applicant’s arguments filed on 07/13/2021 have been considered. 
The arguments are drawn to the newly recited limitations. The new ground of rejection as necessitated by the new limitation is presented herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2153